EXHIBIT 1

Case 20-10323-TWD Doc15-1 Filed 03/16/20 Ent. 03/16/20 16:22:56 Pg.1of 21
Loan Nurber: iy

 

 

FHA Case No,

 

 

 

JUNE 26, 2009 SHELTON CONNECTICUT
[Date] [City (State)

3699 BROADBRIDGE AVENUE UNIT 107, STRATFORD, CONNECTICUT 06614

|Preperty Adkress}

i. PARTIES

"Borrower" means each person signing at the end of this Note. and ihe person's successors and assigns.
“Lender” means WILLIAM RAVEIS MORTGAGE, LLC, A DELAWARE LIMITED
LIABILITY COMPANY und its successurs and assigns.

2. BORROWER'S PROMISE TO PAY; INTEREST
Ing ctu for a loan received trom Lender. Borrower promises to pay the principal sum oof

ONE HUNDRED TWENTY-EIGHT THOUSAND SIX HUNDRED | TWENTY-SEVEN AND

oo/100 Dollars (ULLS. § 128,627.00 ).
plus interest. to the order of Lender. Enterest will be charged on unpaid principal. from the date of disbursement of
the loan proceeds by Lender. at the rateof FIVE AND 500/1000 percent
( 5.500 %) per vear until the full amount of principal has been paid.

3. PROMISE TO PAY SECURED

Borrower's promise to pay is secured by a mortage, deed of trust or similar security instrument that is dated
the same date as this Note and called the “Security Instrument." Phe Security Instrument protects lhe Lender from
losses which might result if Borrower defaulls under this Note.

4. MANNER OF PAYMENT

(A) Time

Borrower shall make a payment of principal and inlerest to Lender on the LSC day of each month beginning
on AUGUST 1, 2009 . Any principal and interest remaining on the Ist day of
JULY, 2033 . will he due on that date. which is called the "Maturity Date."

(B} Place

Payment shall be made at 7%? TRAP PALDLS ROAD, SHELTON, CONNECTICUT 06484

. or at such other place

as Lender may designate in writing by notice to Borrower,

(C} Amount

Each monthly payment of principal and interest will be in ihe amount of LLS. $ 730.33
This amount will be part ofa kirger monualy payment required by the Security Instrument. that shall be applied to
principal. interest and other tems in the order described in the Security Instrument.

(D) Allonge to this Note for Payment Adjustments

Ifan allonge providing for payment adjustments is execuled by Borrower together with this Note. the covenants
ofthe allonee shall be incorporated into and shall amend und supplement the covenants of this Note as ifthe allonge
were a part of this Note.

 

MULTISTATE - FHA FIXED RATE NOTE DoeMagic Gavin 800-649-1582
USFHA.NTE 05/01/08 Page 1 of 3 www. doemagic. cam

 

Case 20-10323-TWD Doc15-1 Filed 03/16/20 Ent. 03/16/20 16:22:56 Pg. 2 of 21
(Check applicable box.}

(| Growing Equity Ailonge
()] Graduated Pavmem Allange
(_] Other {specify |:

5, BORROWER'S RIGHT TO PREPAY

Borrower has the right to pay the debt evidenced by this Note. in whole or in part. without charge or penalty.
on the first day of any month. Lender shall accept prepayment on other days provided that Borrower pays interes!
on the amount prepaid for the remainder of the month to the extent required by Lender and permitted by regulations
of the Secretary. [f Borrower makes a partial prepayment. there will be no changes in the due date or in the amount
of the monthly payment unless Lender agrees in wriling to those changes.

6. BORROWER'S FAILURE TO PAY

(A) Late Charge for Overdue Payments

{f Lender has not reecived the full monthly payment required by the Security Instrument. as described in
Paragraph 41C) of this Note. by the end of filteen calendar days after the payment is due. Lender may collect a late
charge in the amount of FOUR AND 000/1000 percent ( 4,000 %)
of the overdue amount of each payment.

(B) Default

If Borrower defaults by failing to pay in full any monthly payment, then Lender may, except as limited by
regulations of (he Seerelary in the case af payment defaults. require immediate payment in (ull of the principal balance
remaining due and all accrued interest. Lender may choose not (o exercise this option without waiving ils rights in
the event of any subsequent default. In many circumstances. regulations issued by ihe Secretary will Hmit Lender's
rights to require immediate payment in futl in the case of payment defaults. ‘This Note does not authorize acceleration
when not permitted by HUD regulations. As used in this Note, "Secretary" means the Secretary of Ilousing and
Urban Development or his or her designee.

(C) Payment of Costs and Expenses

If Lender has required immediate payment in full, as described above, Lender may require Borrower to pay costs
and expenses including reasanable and customary allorneys' fees for enforcing this Note to the extent not prohibited
by applicabte law. Such fees and costs shall bear interest from the date of disbursement at the same rate as the
principal of this Note.

7. WAIVERS

Borrower and any other person who has obligations under this Note waive the rights of presentment and notice
of dishonor, "Presentment" means the right to require Lender to demand payment of amounts due. “Notice of
Dishonor” means the right to require Lender to give notice to other persons that amounts due have not been paid.

8. GIVING OF NOTICES

Unless applicable law requires a different method. any notice thal must be given to Borrower under this Nole
will be given by delivering il or by mailing it by first class mail ta Barrower at the Property Address above or at a
different address if Borrower has given J.ender a notice of Borrower's different address.

Any notice that must be given lo Lender under this Note will be given by delivering it or by mailing it by first
class mail 10 Lender at the address stated in Paragraph 4(83) or al a different address if Borrower is given a notice of
that different address.

9, OBLIGATIONS OF PERSONS UNDER THIS NOTE

If more than one person signs this Note. cach person is fully and personally obligated to keep all of the promises
made in this Note, including the promise to pay the full amount owed, Any person who is a guarantor, surety or
endorser of this Note is also obligaied 10 do these things. Any person who lakes over these obligations, including
the obligations of a guarantor. surety or endorser of this Note. is also obligated to keep all of the promises made in

 

MULTISTATE - FHA FIXED RATE NOTE DocMagic GX 800-849-1362
USFHA.NTE 05/01/08 Page 2 of 3 ae ww. docmanic. com

Case 20-10323-TWD Doc15-1 Filed 03/16/20 Ent. 03/16/20 16:22:56 Pg. 3 of 21
this ‘Note, Lender may enforce its rights under this Note against each person individually or against all signatories
together, Any one person signing this Note may be required to pay all of the amounts owed under this Note.

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this Nate.

  

(Seal)

(Seal

 

 

‘PHILIP BURNELL -Borrower

-Barrawer

{Seal}

 

(Seal}
-Borrower

 

(Seab

-Borrower

(Seal)

 

 

-Borrewer

-Borrower

$6e attacned Aonge

[Sign Original Onty}

 

MULTISTATE - FHA FIXEO RATE NOTE
USFHA.NTE 05/01/08 Page 3 of 3

Case 20-10323-TWD Doc15-1_ Filed 03/16/20

DocMagic Greinins 800-649-1362
www. docnagic, cont

 

Ent. 03/16/20 16:22:56 Pg. 4 of 21
4 * an
- ALLONGE

RE: Loan#: Po
Inv Loan #: Po
MIN: FS
Borrowers: Philip Burnell
Property: 3699 Broadbridge Avenue Unit 107 Stratford CT 06614
Note Date: 06/26/2009

Loan Amount: 128,627.00

Without Recourse, pay to the order of

JPMorgan Chase Bank NA

 

 

Niféa Sénieti¢z Greene, Assistant Vice President

Date: 06/26/2009

 

Case 20-10323-TWD Doc15-1 Filed 03/16/20 Ent. 03/16/20 16:22:56 Pg.5of 21
EXHIBIT 2

Case 20-10323-TWD Doc15-1 Filed 03/16/20 Ent. 03/16/20 16:22:56 Pg. 6 of 21
*

Lad
S
C3
RO
Vi
oN
a)
ors
NS
Veo
aN

Pr om ‘
weg I B 5 “4
CAG o4
RECEIVED FOR RECOS hornet!
TPO ARE ME DAL!
wd ha TY j §, 7 FA

WILLIAM RAVETS MORTGAGE, LLC

7 TRAP FALLS ROAD ete /
SHELTON, CONNECTICUT 06484 SPR ALE aU
Loan Number: BEI nS

After Recording Return To: ry \ 4
R 2hng JUN 29 PH 2:08

   

 

[Space Above This Line For Recording Data]

OPEN-END MORTGAGE [Fra case no,
_

 

 

 

 

1h:

THIS MORTOAGE ("Security Instrument”) is given on JUNE 26, 2009
The mortgagor is PHILIP BURNELL

("Borrower").
This Security Instrument is given to Mortgage lectronic Registration Systems, Inc. ("MERS") as Morigagee. MERS
is the neminee for Lender. as hereinafter delined. and Lender's successors and assigns. MERS is organized and
existing under the laws of Delaware. ancl has an address and telephone number of P.O. Box 2026. Flint. Mi 48501-
2026. tel. (888) 679-MERS. WILLIAM RAVEIS MORTGAGE, LLC, A DELAWARE
LIMITED LIABILITY COMPANY ("Lender")
is Organized and existing under the laws of DELAWARE
and has an address of 7 TRAP FALLS ROAD, SHELTON, CONNECTICUT 06484

Borrower owes Lender the principal sum of ONE HUNDRED TWENTY-EIGHT THOUSAND SIX
HUNDRED TWENTY-SEVEN AND 00/100 Dollars (U.S. 5 128,627.00 ).
This debt is evidenced by Borrower's note dated the same date as this Security Instrument ("Note"). which provides
for monthly payments, with the full debt. if net paid earlier, due and payable on JULY 1, 2039

This Security Instrument secures lo Lender: (a) the repayment of the debt evidenced by the Note, with interest. and
all renewals, extensians and modifications of lhe Note: (b) the payment of all other sums, with interest, advanced
under paragraph 7 to protect the security af this Security Instrument; and (¢) the performance of Borrower's covenants
and agreements under this Security Instrument and lhe Note. For this purpose, Borrower in consideration of this debt
does hereby grant and convey lo MERS (solely as nominee for Lender and Lender's suceessors and assigns) and to
ihe suceessors and assigns of MERS. the following described property located in

PAIRFIELD County. Connecticut:

SEE LEGAL DESCRIPTION ATTACHED HERETO AND MADE A PART HEREOF AS
EXHIBIT "A".

Parcel 1D Number:

 

FHA CONNECTICUT MORTGAGE - MERS DocMagic Gascmi 800.649.1362
ETMTGZ.FHA 11/01/08 Page 107 & wwe, docmagic.com

i

: Y

Case 20-10323-TWD Doc15-1 Filed 03/16/20 Ent. 03/16/20 16:22:56 Pg. 7 of 21
ry

VWL3296P6297

which has the address of «=9. 3699 BROADBRIDGE AVENUE UNIT 107

[Street]
STRATFORD . Connecticut 06614 ("Property Address"):
[Cis] {Zip Code]

TO HAVE AND TO HOLD this property unto MERS (solely as nomince for Leader and Lender's successors
and assigns) and to the successors and assigns of MERS, forever. together with all the improvements now or hereafier
erected on the property, and all easements, appurtenances, and fixtures now or hereafter a part of the property. All
replacements and additions shall also be covered by this Security Instrument. All of the foregoing is referred to in
this Security Instrument as the "Property." Borrower understands and agrees that MERS holds only legal title 10 the
interests granted by Borrower in this Security Instrument; but. if necessary to comply with law or custom, MERS
{as nominee for Lender and Lender's successors and assigns) has the right: to exercise any or all of those interests.
including. but not limited to, the right ta foreclose and sell the Property: and to take any action required of Lender
including. but not limited to. releasing or canceling this Security Instrument.

BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right to
mortgage, grant and convey the Property and that the Property is unencumbered. except for encumbrances of record.
Borrower warrants and will defend generally the title to the Property against al! claims and demands. subject to any
encumbrances of record.

THIS SECURITY INSTRUMENT combines uniform covenants lor national use and non-uniform covenants with
timited variations by jurisdiction to constitute a uniform security instrument covering real property.

UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:

I. Payment of Principal, Interest and Late Charge. Borrower shall pay when due the principal of, and
interest on. the debt evidenced by the Note and late charges due under the Note.

2. Monthly Payment of Taxes, Insurance, and Other Charges. Rorrower shall include in each monthly
payment, together with the principal and interest as set forth in the Note and any late charges, a sum lor (a) taxes and
special assessments levied or to be levied against the Property, (bh) leasehold payments or ground rents on the
Property, and (c) premiums for insurance required under paragraph 4. In any year in which the Lender must pay a
mortgage insurance premium to the Secretary of Housing and Urban Development ("Secretary"). or in any year in
which such premium would have been required if Lender still held the Security Instrument. cach monthly payment
shall also include either: (i} a sum for the annual mortgage insurance premium to he paid by Lender to the Secretary,
or (i) a monthly charge instead of a mortgage insurance premium if this Security Instrument is held by the Secretary,
in a reasonable amount to be determined by the Secretary. Except for the monthly charge by the Secretary. these items
are called “Escrow Items" and the sums paid to Lender are called "Escrow Funds.”

Lender may, al any time. collect and hold amounts for Escrow Items in an aggregate amount not to exceed the
maximum amount that may be required for Borrower's escrow account under the Real Estate Setttement Procedures
Act of 1974, 12 U.S.C. § 2601 etseg. and implementing regulations. 24 CFR Part 3500. as ihey may be amended
from time to time (’RESPA"). except that the cushion or reserve permitted by RESPA [or unanticipated disbursements
or disbursements before the Borrower's payments are available in the account may nat be based on amounts due for
the mortgage insurance premium.

ifthe amounts held by Lender for Escrow ftems exceed the amounts permitted to be held by RESPA. Lender shall
account te Borrower for (he excess funds as required by RESPA, If the amounts of funds held by Lender al any time
are not sufficient to pay ihe Escrow Items when duc. |ender may notify the Borrower and require Borrower to make
up the shortage as permitted by RESPA,

The Escrow Funds are pledged as additional sccurity for all sums secured by this Security Instrument, If
Borrower tenders to Lender the full payment of all such sums, Borrower's account shall he credited with the balance
remaining for all installment items (a}, (b), and (c) and any mortgage insurance premium installment that Lender has
not become obligated 10 pay to the Secretary, and Lender shall promptly refund any excess funds to Borrower.
Immediately prior to a foreclosure sale of the Property or its acquisition by Lender, Borrower's account shall be
credited with any balance remaining for all installments for items (a), (6), and (c).

 

FHA CONNECTICUT MORTGAGE - MERS DecMagic GPucniss 800-649-1262
CTMTGZ.FHA 11/01/08 Page 2 of 8 oie (uww.docmagic.com

Case 20-10323-TWD Doc15-1 Filed 03/16/20 Ent. 03/16/20 16:22:56 Pg. 8 of 21
VL3296P6298

3. Application of Payments. All payments under paragraphs | and 2 shall be applied by |-ender as follows:
FIRST, to the mortgage insurance premium 10 be paid by Lender to the Secretary or to the monthly charge by
the Secretary instead of the monthly mortgage insurance premium:

SECOND. to any taxes. special assessments, leasehald payments or ground rents. and fire. flood and other hazard

insurance premiums. as required:

THIRD. to interest due under the Nate:

FOURTH. to amortization of the principal of the Note; and

FIFTH, to late charges due under the Note.

4, Fire, Flood and Other Hazard Insurance. Sorrower shall insure all improvements on the Property,
whether now in existence or subsequently erected. against any hazards. casualties, and contingencies. including fire,
for which Lender requires insurance. This insurance shall be maintained in the amounts and lor the periods that
Lender requires. Borrower shall also insure afl improvements on the Property, whether now in existence or
subsequently erected. against loss by foods to the extent required by the Secretary. All insurance shall be carried with
companies approved by Lender. The insurance policies and any renewals shall be held by Lender and shall include
loss payable clauses in [favor of. and in a form acceptable to, Lender.

In the event of loss, Borrower shall give Lender immediate notice by mail. Lender may make proof of lass if not
made promptly by Borrower. Each insurance company concerned is hereby authorized and directed to make payment
for such loss directly to Lender. instead of to Borrower and ta Lender jointly. All or any part of the insurance
proceeds may be applied by Lender, at its option. cither (a) to the reduction of the indebtedness under the Note and
this Security Instrument. first to any delinquent amounts applied in the order in paragraph 3, and (hen to prepayment
of principal. or (b) to the restoration or repair of the damaged Property. Any application of the proceeds to the
principal shall not extend or postpone the duc date of the monthly payments which are referred to in paragraph 2. or
change the amount af such payments. Any excess insurance proceeds over an amount required to pay all outstanding
indebtedness under the Note and this Sccurity Instrument shall be paid to the entity legally entitled thereto.

In the event of foreclosure of this Security Insirument or other wansler of litle to the Property that extinguishes
the indebtedness. all right. title and interest of Borrower in and to insurance policies in force shall pass to the
purchaser.

$. Occupancy, Preservation, Maintenance and Protection of the Property; Borrower's Loan Application;
Leaseholds. Borrower shatl occupy. establish, and use the Property as Borrower's principal residence within sixty
days after the execution of this Security Instrument {or within sixty days of a later sale or transfer of the Property)
and shall continue to occupy the Property as Borrower's principal residence for at least one year after the date of
occupancy. unless Lender determines that requirement will cause undue hardship for Borrower. or unless extenuating
circumstances exist which are beyond Borrower's control. Borrower shall notify Lender of any extenuating
circumstances. Borrower shall not commil waste ar destroy. damage or substantially change the Property or allow
the Property to deteriorate. reasonable wear and tear excepted. Lender may inspect the Property if the Property is
vacant or abandoned or the loan is in default. fender may take reasonable action to protect and preserve such vacant
or abandoned Property. Borrower shall also be in default if Borrower, dering the loan application process. gave
materially false or inaccurate information or statements to Lender (or failed to provide Lender with any material
information) in connection with the loan evidenced by the Note, including, bul not limiled to, representations
concerning Borrower's occupancy of the? roperty as a principal residence. If this Security Instrument is on a
leasehold, Borrower shall comply with the provisions of the lease. 1 Borrower acquires fec title to the Property, the
leasehold and [ee litle shall not be merged unless Lender agrees to the merger in wriling.

6 Condemnation. ‘The proceeds of any award or claim for damages. direct or consequential, in connection
with any condemnation or other taking of any part of the Property. or for conveyance in place of condemnation. are
hereby assigned and shall be paid to [ender to the extent of the full amount of the indebtedness that remains unpaid
under the Note and this Security Instrument. Lender shall apply such proceeds to the reduction of the indebledness
under the Note and this Security Instrument. first to any delinquent amounts applied in the order pravided in
paragraph 3. and then 1o prepayment of principal. Any application of the proceeds to the principal shall not extend
or postpone Lhe due date of ihe monthly payments. which are referred to in paragraph 2, or change the amount of such
payments. Any excess proceeds over an amount required to pay all outstanding indebtedness under the Note and this
Security Instrument shall be paid to the entity legally entitled thereto.

 

FHA CONNECTICUT MORTGAGE - MERS DocMagie GFaenuy 400-649-1362
CIMTGZ.FHA 11/01/08 Page 3 of 8 www .docmagic. com

Case 20-10323-TWD Doc15-1 Filed 03/16/20 Ent. 03/16/20 16:22:56 Pg. 9 of 21
WL3296P6299

7. Charges to Borrower and Protection of Lender's Rights in the Property. Borrower shall pay all
governmental or municipal charges. fines and impositions that are not included in paragraph 2. Borrower shall pay
these obligations on time dircetly to the entity which is owed the payment. If failure to pay would adversely alTect
Lender's interest in the Property, upon Lender's request Borrower shall promptly furnish to Lender receipts
evidencing these payments.

if Borrower fails lo make these payments or the payments required by paragraph 2, or fails to perform any other
covenants and agreements contained in this Security Instrument, or there is a legal proceeding that may significantly
affect Lender's rights in the Property {such as a preceeding in bankruptcy, for condemnation or to enlorce laws or
regulations). then Lender may do and pay whatever is necessary to protect the value of the Property and Lender's
rights in the Property. including payment of laxes, hazard insurance and other items mentioned in paragraph 2.

Any amountsdi sbursed by Lender under this paragraph shall become an additional debt of Borrower and be
secured by this Security Instrument. These amounts shall bear interest from the date of disbursement at the Nole rate.
and at the option of Lender shall be immediately due and payable,

Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Borrower:
(a) agrees in writing to the payment of the obligation secured by the lien in a manner acceptable to Lender; (b) contests
in good faith the lien hy. or defendsa gainst enforcement of the lien in. legal proceedings which in the Lender's
opinion operate to prevent the enforcement of the lien: or (c} secures from the holder of the lien an agreement
satisfactory to Lender subordinating the lien 10 this Security Instrument. If Lender determines that any part of the
Property is subject 10 a lien which may attain priority over this Security Instrument, Lender may give Borrower a
notice identifying the lien. Borrower shall satisfy the fien or take one or more of the actions set forth above within
10 days of the giving of notice.

8, Fees. Lender may collect fees and charges authorized by the Secretary.

9. Grounds for Acceleration of Debt.

(a) Default, Lender may, except as limited by regulations issued by the Secretary in the case of payment
defaults, require immediate payment in full of all sums secured by this Security Instrument if:
(i) Borrower defaults by failing to pay in full any monthly payment required by this Security
Instrument prior to or on the duc date of the next monthly payment. or
(ii} Borrower defaults by failing. for a period of thirty days, to perform any other obligations
contained in this Security Instrument.
(b) Sale Without Credit Approval. lender shall. if permitted by applicable law (including section 341(d)
of the Garn-St. Germain Depository Institutions Act af 1982, 12 U.S.C. [701j-3(d)) and with the prior
approval of the Secretars. require immediate payment in full of all sums secured by this Security Instrument if
(i) All or part of the Property. or a beneficial interest in a trust awning all or part of the Property. is
sold or olherwise transferred (other than by devise or descent), and
(ii} The Property is not occupied by the purchaser or grantee as his of her principal residence. or the
purchaser or grantee does so occupy the Property. but bis or her credit has not been appreved in
accordance with the requirements of the Secretary.
(c} No Waiver. If circumstances occur that would permit Lender to require immediate payment in full.
but Lender does not require such payments. Lender does not waive its rights with respect to subsequent events.
(d) Regulations of HUD Secretary. [n many circumstances regulations issued by the Secretary will limit
Lender's rights. in the case of payment defaults. to require immediate payment in full and foreclose if not
paid. This Security Instrument does not authorize acceleration or foreclosure if not permitted by regulations
of the Secretary.
(e) Mortgage Not Insured. Borrower agrees that if this Security Ensirument and the Note are not
determined to be eligible for insurance under the National Housing Act within 60 DAYS
from the date hereol, Lender may. at its oplion require immediate payment in full ofall sums secured by this
Security Instrument. A writlen statement of any authorized agent of the Sceretary dated subsequent lo
60 DAYS fram the date hereof. declining to insure this Security Instrument and
the Note. shall be deemed conclusive proot of such ineligibility. Notwithstanding the foregoing. this option
may not be exercised by Lender when the unavailability of insurance is solely due io Lender's failure to remil
a morigage insurance premium to the Secretary.

 

FHA CONNECTICUT MORTGAGE - MERS DocMagic GHocris 100-649-1362
CTMTGZ.FHA 11/04/08 Page 4 of 8 ow www. docmagic. com

Case 20-10323-TWD Doc 15-1 Filed 03/16/20 Ent. 03/16/20 16:22:56 Pg. 10of 21
: ¥L3296P6300

10. Reinstatement. Borrower hasa right lo be reinstated if Lender has required immediate payment in full
because of Borrower's failure to pay an amount due under the Note or this Security Instrument. This right applies
even after foreclosure proceedings are instituted. To reinstate the Security Instrument. Borrower shall tender in a
lump sum all amounts required to bring Borrower's account current including, to the extent they are obligations of
Borrower under this Security Instrument, foreclosure costs and reasonable and customary allorneys' fees and expenses
properly associated with the foreclosure proceeding. Upon reinstatement by Borrower. this Security Instrument and
the obligations that it secures shal) remain in effect as if Lender had not required immediate payment in full, However.
Lender is not required to permit reinstatement if: (i) Lender has accepted reinstatement after the commencement of
foreclosure procecdings within vo years immediately preceding the commencement of a current foreclosure
proceeding. {ii} reinstatement will preclude foreclosure on different grounds in the future. or Gil} reinstatement will
adversely affect the priority of the lien created by this Security Instrument.

11. Borrower Not Released; Forbearance by Lender Not a Waiver, Extension of the time of payment or
modification of amortization of the sums secured by this Security Instrument granted by Lender to any successor in
interest of Borrower shall net operate to release the liability of the original Borrower or Borrower's successors in
interest. Lender shal! not be required to commence proceedings against any successor in interest or refuse to extend
time for payment or otherwise modily amortization of the sums secured by this Security Instrument by reason of any
demand made by the original Borrower or Borrower's successors in interest. Any forbearance by Lender in exercising
any right or remedy shall not be a waiver of or preclude the exercise of any right or remedy.

12. Suecessors and Assigns Bound; Joint and Several Liability; Co-Signers. The covenants and agreements
of this Security Instrument shall bind and benelit the successors and assigns of Lender and Borrower. subject to the
provisions of paragraph 9(b). Borrower's covenants and agreements shall be joint and several. Any Borrower who
co-signs this Security Instrument but does not execute the Note: (a) is ca-signing this Security Instrument only to
mortgage, grant and convey that Borrower's interest in the Property under the terms of this Security Instrument; (b)
is not personally obligated to pay the sums secured by this Security Instrument: and (c} agrees that Lender and any
other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the terms of this
Security Instrument or the Note without that Borrower's consent,

13. Notices. Any notice to Borrower provided for in this Security Instrument shall be given by delivering it or
by mailing il by first class mail unless applicable law requires use of another method. The notice shall be directed
to the Property Address or any other address Borrower designates by notice to Lender, Any notice to Lender shall
be given by first class mail 10 Lender's address stated herein or any address Lender designates by notice to Borrower.
Any notice provided for in this Security instrument shall be deemed to have been given to Borrower or Lender when
given as provided in this paragraph.

14. Governing Law; Severability, This Security Instrument shall be governed by federal law and the law of
the jurisdiction in which the Property is located. {n the event that any provision or clause of this Security Instrument
or the Note conflicts with applicable law. such conflict shall not alfect olher provisions of this Security Instrument
or the Note which can be given effect without the conflicting provision. To this end the provisions of this Security
Instrument and the Note are declared ta be severable.

15. Borrower's Copy. Borrower shall be given one conformed copy of the Note and of this Security Instrument.

16. Hazardous Substances. Borrower shall not cause or permit the presence, use, disposal, storage, or release
of any Hazardous Substances on or in the Property. Borrower shall not do. nor allow anyone else to do, anything
affecting the Property that is in violation of any Environmental Law. The preceding two sentences shall not apply
lo the presence, use, or storage on the Property of small quantities of Hazardous Substances thal are generally
recognized to be appropriate to normal residential uses and to maintenance of the Property.

Borrower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or other action
by any governmental! or regulatory agency or private party involving the Property and any Hazardous Substance or
Environmental Law of which Borrower has actual knowledge, If Borrower learns. or is notified by any governmental
or regulatory authority, that any removal ar other remediation of any Hazardous Substances affecting the Property
is necessary. Borrower shall promptly take all necessary remedial actions in accordance with Environmental Law.

As used in ihis paragraph 16, “Hazardous Substances” are those substances defined as toxic or hazardous
substances by [Environmental Law and the following substances: gasoline, kerosene, other (lammable or toxic
petroleum products, toxic pesticides and herbicides. volatile solvents, materials containing asbestos or formaldehyde,

 

FHA CONNECTICUT MORTGAGE - MERS DocMagie Gravy §00-649-1362
CTMTGZ.FHA 11/01/08 Page 5 of 8 cme www.docmagic. com

Case 20-10323-TWD Doc 15-1 Filed 03/16/20 Ent. 03/16/20 16:22:56 Pg. 11 of 21
a ¥L3296P630!

and radioactive materials. As used in this paragraph 16, "Environmental Law" means federal laws and laws of the
jurisdiction where the Property is located that relate to health, safety or environmental protection.

NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:

17, Assignment of Rents. Borrower unconditionally assigns and translers to Lender all the rents and revenucs
of the Property. Borrower authorizes Lender or Lender's agents to collect the rents and revenues and hereby directs
each tenant of the Property to pay the rentst o Lender or Lender's agents. However, prior to Lender's notice to
Borrower of Borrower's breach of any covenant or agreement in the Sccurity Instrument, Borrower shall collect and
receive all rents and revenues of the Property as (rusice for the benefit of Lender and Borrower. This assignment of
rents constitutes an absolute assignment and nol an assignment for additional security only,

If Lender gives notice of breach to Borrower: (at all rents received by Borrower shall be held by Borrower as
trustee for benefit of Lender only, to be applied lo the sums secured by the Security Instrument; (b) Lender shall be
entitled to collect and receive all of the rents af the Property: and (c) each tenant of the Property shall pay all rents
due and unpaid to Lender or Lender's agent on Lender's written demand to the tenant.

Borrower has not executed any prior assignment of the rents and has not and will not perform any act that would
prevent Lender [rom exercising its rights under this paragraph [ 7.

Lender shall not be required to enter upon, take control of or maintain the Property before or afier giving nalice
of breach to Borrower. Jlowever. Lender or a judicially appointed receiver may do so al any time there is a breach.
Any application of rents shall not cure or waive any default or invalidate any other right or remedy of Lender. This
assignment af renis of the Property shall terminate when the debt secured by the Security Instrument is paid in full.

18. Foreclosure Procedure. If Lender requires immediate payment in full under paragraph 9, Lender may
invoke any of the remedies permitted by applicable law. Lender shall be entitled ta collect all expenses incurred
in pursuing the remedies provided in this paragraph 18, incliding, but not limited to, reasonable attorneys' fees
and costs of title evidence.

If the Lender's interest in this Security Instrument is held by the Secretary and the Secretary requires
immediate payment in full under paragraph 9, the Secretary may invoke the nonjudicial power of sale proviiled
in theS ingle Family Mortgage Foreclosure Act of 1994 ("Act") (12 U.S.C. 3751 et seq.) by requesting a
foreclosure commissioner designated under the Act to commence foreclosure aad to sell the Property as provided
in the Act. Nothing in the preceding sentence shall deprive the Secretary of any rights otherwise available to
a Lender under this paragraph 18 or applicable law.

19, Release. Upon payment and discharge of all sums secured by this Security Instrument. this Security
Instrument shall become null and void and Lender shail release this Security Instrument. Borrower shall pay any
recordation costs. lender may charge Borrower a fee for releasing this Security Instrument, but only ifthe fee is paid
to a third parly for services rendered and the charging of the fee is permitted under applicable law.

20. Waivers. Borrower waives all rights of homestead exemption in, and statutory redemption off the Property
and all right of appraisement of the Property and relinquishes all rights of curtesy and dower in the Property.

21, Future Advances, Lender is specifically permitted. at its option and in its discretion, to make additional
loans and future advances under this Security Instrument as contemplated byS ection 49-2(c) of the Connecticul
Genera! Statutes. and shall have all rights, powers and protections allowed thereunder.

22. Riders to this Security Instrument, If one or more riders are executed by Borrower and recorded together
with this Security Instrument. the covenants af each such rider shall be incorporated into and shall amend and
suppicment the covenants and agreements of this Security Instrument as if the rider(s) were a part of this Security
Instrument.

[Check applicable box(es)].

 

(&] Condominium Rider (_] Graduated Payment Rider (} Growing Equily Rider
C] Planned Unit Development Rider {"} Adjustable Rate Rider CL] Rehabilitation Loan Rider
|] Non-Owner Occupancy Rider ([) Other [Specily]
FHA CONNECTICUT MORTGAGE - MERS DocMagie Grant 800-649-1362
CTMTGZ.FHA 11/01/08 Page 6 of 8 www. doemlagic. com

Case 20-10323-TWD Doc 15-1 Filed 03/16/20 Ent. 03/16/20 16:22:56 Pg. 12 of 21
VL3296P6302

BY SIGNING BELOW, Borrower accepis und agrees to the terms contained in pages [ through 8 of His Sceurily

Instrument and in any riderts} executed by Borrower and recorded with it.

 

 

 

 

(Seat) (Seal)
PHILIP BURNELL -Borrower -Barrower
(Seal) (Seal)

 

-Borrower

(Sealy

 

-Borrewer

(Seal)

 

-Borrawer

 

 

-Borrower

 

Lear a

 

Cf2spo

 

FHA CONNECTICUT MORTGAGE - MERS :
CTMTGZ.FHA 11/01/08 Page 7 of &

DaocMagic GAs 660-549-7362
www, docmagic.cam

Case 20-10323-TWD Doc 15-1 Filed 03/16/20 Ent. 03/16/20 16:22:56 Pg. 13 of 21
WL3296P6303

 

 

[Space Below This Line For Acknowledgment]
State of Connecticut
County of FAIRFIELD

JUNE 26, 2009

The foregoing instrument was acknowledged before me this

by PHILIP BURNELL

 

 

 

 

Rosemarie D. Serpe ; Signatur@ Wl Person Taking Acknowledgment
Commissioner Of Superior Court
My Commission Is Permanent

 

Title

 

Serial Number, if any

(Seal) My commission expires:

 

FHA CONNECTICUT MORTGAGE - MERS DocMagic @kurnns 800-849-1362
CTMTGZ.FHA 14/01/08 Page & of 8 www. docmagic.com

Case 20-10323-TWD Doc 15-1 Filed 03/16/20 Ent. 03/16/20 16:22:56 Pg. 14 of 21
¥L3296P6304

Loan Number: ay
FHA Case No: is

FHA CONDOMINIUM RIDER

THIS CONDOMINIUM RIDER is made this 26th dayof JUNE, 2009 .
and is incorporated into and shall be deemed to amend and supplement the Mortgage, Deed of Trust or
Security Deed ("Security Instrument”) of the same date given by the undersigned ("Borrower" jt o secure
Borrower's Note ("Note"}io WILLIAM RAVEIS MORTGAGE, LLC, A DELAWARE
LIMITED LIABILITY COMPANY ("Lender")
of the same date and covering the Property described in the Security Instrument and located at:

3699 BROADBRIDGE AVENUE UNIT 107, STRATFORD, CONNECTICUT

06614
[Property Address]

The Property Address includes a unit in. together with an undivided interest in the common elements of. a
condominium praject known as:

DEBRFITEDL WOODS

(Name af Condominium Project}

("Condominium Project”), Ifthe owners association or other entity which acts for the Condomisium Project
(“Owners Association") holds title to the property for the benefit or use of its members or shareholders, the
Property also includes Borrower’ s interest in the Owners Association and the uses, proceeds and benelits of
Borrower's interest.

CONDOMINIUM COVENANTS. In addition to the covenants and agreements made in the Security
Instrument. Borrower and Lender further covenant and agree as follows:

A. So long as the Owners Association maintains. with a generally accepted insurance carrier, a
"master" or "blanket" policy insuring all property subject to the condominium documents,
including all improvements now existing or hereafter erected on the Property, and such policy
is satisfactory to Lender and provides insurance coverage in the amounts, for the periods. and
against the hazards Lender requires. including fire and otherha zards included within the term
"extended coverage.” and lass by flood, to the extent required by the Secretary. then: (i) Lender
waives the provision in Paragraph 2 of this Security Instrument for the monthly payment to
Lender of one-twelfth of the yearly premium installments for hazard insurance on the Property,
and (ii} Borrower's obligation under Paragraph 4 of this Security Instrument to maintain hazard
insurance coverage on the Property is deemed satisfied to the extent that the required coverage
is provided hy the Owners’ Association policy, Borrower shall give Lender prompt notice of any
lapse in required hazard insurance coverage and of any loss occurring from ahazard. In the event
ola distribution of hazard insurance proceeds in feu of restoration or repair following a lass to
the Property. whether to the condominium unit or to the common elements, any proceeds payable
to Borrower are hereby assigned and shall be paid to Lender for application to the sums secured
by this Security Instrument. with any excess paid to the entity legally entitled thereto.

 

FHA-MULTISTATE CONDOMINIUM RIDER DocMagie Eixacras 800-649-7362
USFHAC.ROR 10/29/08 Page 1 of 2 oe www.docmagic. com

Case 20-10323-TWD Doc 15-1 Filed 03/16/20 Ent. 03/16/20 16:22:56 Pg. 15 of 21
WL3296P6305

B. Borrower promises to pay all dues and assessments impased pursuant to the legal
inslruments creating and governing the Condominium Project,

C. Uf Borrower does not pay condominium dues and assessments when due. then Lender
may pay them. Any amounts disbursed by Lender under this paragraph C shall
become additional dcbt of Borrower secured by the Security Instrument, Unless
Borrower and Lender agree to other terms of payment, these amounts shall bear
interest from the date of disbursement at the Note rate and shall be payable. with
interest, upon notice from Lender to Barrawer requesting payment.

BY SIGNING BELOW, Borrower accepts and agrees to the terms and provisions contained in this
Condominium Rider,

 

 

 

 

 

 

 

(Seal) {Seal}

PHILIP BURNELL -Borrower -Borrower
(Seal} (Seal)

«Borrower -Borrower

(Seal) {Seal}

-Borrower -Borrower

FHA-MULTISTATE CONDOMINIUM RIDER DocMagic @Harnns 600-649-1582
USFHAC.ROR 10/29/08 Page 2 of 2 www. doemagic.com

Case 20-10323-TWD Doc 15-1 Filed 03/16/20 Ent. 03/16/20 16:22:56 Pg. 16 of 21
Syoth remeicki & Beyrtan

SCHEDULE A “
ALL'THAT CERTAIN piece or paree| of real property losuted in the Town of Stracford,
Gonty of Fairfield and State of Conpectiout, being a portion of a condominium created
under the Unit Ownership Act- Candominkum Act of the Connecticnt Generel Statutes,
knows ti Deerdield Woods Condgminium declared by Declaration of Condominium,
daled Avjeust 12, 1980, wo recorded Auyusy 13, 1980 in Volume 352 Page 24 ond us
amended by Ameodment to original Declaration of Condomindim of Deerfield Woods
Comlomninium. dated Ocinber 17, L950, recorded October 21, 1980 in Volume 554 at
Page 103 us amended dated July 28, 19988 and recorded on August 2, 1988 in Vehmmes
694 nt Page 529 of the Seraiford Land Reconds, and known and designated as UNIT NO.
LO7 together with the perumuage of undlivided inserest in the eo mmm elements ag
deci pnated t said unit ax Sct forth in said Declaration of Condominium. Appurtenast to
gaid wait as a Jicited common clanent is FARKING SPACE NO. 107, a3 shown on
Exhibit ~B” of suid Declarution of Condosainium, The unit and land ppon which it lies
are there porduularly shown and desiguzted on a map and survey entiled “Property Map
of Deerfield Woods Condominium Brondbridge Avenue. Suetford, Comectour*
prepared by Cahn Enginogs, Ino, Consulting Engineers Wallingford, Connestitut, Seale
IY = 40%, datcd Febpuary-7, 1980, revised March 3, 1980 and on a cecteis set of face
plans for sajd condoctininm veriBed by Clifford a Cooper, ALA., all as on Fld te the
Town Clerk's Offes of the Town of Strutter

Said promises ar being conveyed together with dhe benedits, tights, and privileges, and
subject 14 the burdeny, covenants, reatrictions, by-luws, rates atid regulations, easernents,
snuumibrances, conditions, spreemenis and all olber temas and conditions all as more

particulacly seq forth in the Deolarmilop af Conucniuoum and BysLaws as atedodod and
supplomcoted thercie,

SUBJECT TO:

1,
and agree to pay as part consideration heraof,

law.
yet been filed,

ordinances, rules and regulations.

a Aa Agreement cotuerning the installation and maintenmoy ofa crainege pipeline

aé set forth in agreement by end bebyern Broadbridge Park, Ine and Reoiington
Aras Company, Ine. dated Angust 22, 1968 and recorded in Voluate 448 af Page
234 of tha Stratford Land Records.

A Reservation providing foe a future Easement far a saultary Sewer line as
dessxibed ino Warranty Dood from Jacoh Mellitt, Trustee  Eayt Real Wetnte

Services Company dated November 14, 1978 and recorded in Voloime $35 at
Page 636 of the Strarford Lead Records,

A Reservation ard A gronment regarding storm draulas and qruding ay provided in
& Waeranty Dest from Jacob Mellitz, Thastes to Bast Ran] Eatate Senviegs

Company dated Noverber 14, (978 and recorded tn Volunix $35 at Page 636 of
Stratford Land Records.

An Basement to The United Muminating Company and The Southem New

Englund Telephone Company doted July 23, 1979 end recorded fn Volume 543 at
' Paxo 208 of tho Stratford Lund Records,

An Easement te The United Blominating Company apd. 'Ths Sothen New

Engiand Telephone Company dated October 30, 1979 snd vecorded November 16,

1979 tn Volume 545 at Page 1)31 of the Stratford Land Reeords.

The toms, conditions, agreements, covenants, restrictions, oullgations,

reservalons aad ensemenis contalued in tho Declarution of Condominiun, and the

bylaws und exhibits annexed lbtreto, hy KL J, B, Development tidak

recorded August 13, 1980 in Volume $572 at Page 24 and amendad as follows:

[st Ammendinent dayed recorded 10/17/60 Vohuue $54 Page 103;
dod Amendment dated 07/28/88 recorded OW/02/99 Veltume 694 Page 529;
Ad] of the Strarferd land Revonds.

Receive

g.4% PM

VL3 219 GPG 306

#

Taxes on the Grand List of October 1, 2008, which the Grantees herein assume
Any ang all provisions of any ordinance, municipal requiations, public or private
Any assessments or pending assessments for which a lien or flans have not as

Any provisions, if applicable, of any inland/wetlands, or coastal wetlands Statutes,

JUN 29 2008

A for reCOLd eeannnenmmcenenne—
and recorded by me

Ate”

Case 20-10323-TWD Doc 15-1 Filed 03/16/20

Susan M. Pawiuk, 10

Stratford

Ent. 03/16/20 16:22:56 Pg. 17 of 21
EXHIBIT 3

Case 20-10323-TWD Doc 15-1 Filed 03/16/20 Ent. 03/16/20 16:22:56 Pg. 18 of 21
oS Ole

we

 
 
  
  
  

ge: BSE Sa 2h 28 .
Bic 4258 Pg: 138
OR/ZO18 OT S028 PM
1 Pages
ASSIGNMENT

After Recordation Returns Ta: Susan Mt Pawiuk, Tow Clerk
if Morgan Chas Bank, NA .

CAO Nationwile Tide Clearing.
ing. ZU) Ade, 19 North

Pulm Harbor, FL. 34683

Loon #: [TE

ASSIGNMENT OF MORTGAGE
Contact JPMORGAN CHASE BANK, N.A. for this instrament 780 Kanoas Lane, Seite A, Monroe, LA 73203,
telephone # (864) 756-8747, which is responsible for receiving payments,

POR GOOD AND VALUABLE CONSIDERATION, the sufficiency of which is hereby acknowledged, the tndertigned,
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. (°MERS"S, AS MORTGAGEE, AS NOMINEE
FOR WILLIAM RAVEIS MORTGAGE, LLC, A DELAWARE LIMITED LIABILITY COMPANY, ITS
SUCCESSORS AND ASSIGNS P4), BOX 2026, FLINT, MI 48501-2026, (ASSIGNOR), by these presents does
convey, frail, assign, transier and set over the deverthed Morigage with all Interest secured thereby. all Hens, and any rights
due or to become due thereon to JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, WHOSE ADDRESS 1S
750 KANSAS LANE, MC 8000, MONROE, LA 71203 (866)786-8747, ITS SUCCESSORS AND ASSIGNS,
(ASSIGNEE).

Said Morctwage bearing the date G6/76/2009. made by PHILIP BUBRNELL ic MORTGAGE ELECTRBONEC
REGISTRATION SYSTEMS, INC, AS MORTGAGEE, AS NOMINEE FOR WILLIAM RAVEIS MORTGAGE,
LLG, A DELAWARE LIMITED LIABILITY COMPANY, [TS SUCCESSORS AND ASSIGNS. and recorded in the
Land Records of the Town of STRATFORD. State of Connection! in Book 2286, Page 296 and Instrament # née, to
which reference may be had.

IN WITNESS WHEREOF, MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. C'MERS’, AS
MORTGAGER, AS NOMINEE FOR WILLIAM RAVEIS MORTGAGE, LLC, A DELAWARE LIMITED
SO COMPANY, ITS SUCCESSORS AND ASSIGNS has hereunto cet us Rand on OF | OG LaazG
UMMDIVY y

By: yy 4 Larayt
Fe acne "
Debbie A. Swayzer

ASST. SECRETARY

 

Signed and Delivered in the presenve af)

Mh, tubal
AG LOL,

Witness

   

_jeliSa orricta Witness

vr ATE LOUISIANA PARISH OF QUACHITA .

On inf 2£G_. (MMUDDIYY YY), before me appeared Debbie A. Swayzer io tbe
personally ‘Ge whe ‘did sey that le/shefhey infare the ASST, SECRETARY of MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC. ¢°MERS , AS MORTGAGEE, AS NOMINEE FOR WILLIAM RAVEIS
MORTGAGE, LLC, A DELAWARE CIMITED LIABILITY COMPANY. ITS SUCCESSORS AND ASSIGNS aad tar
the instrament was signed on behalf of the corporation (or association), by authority from ae board of directors, and that
hefshevthey acknowledged the Insecument io be the free act and deed of the conporition few association)

see a, Aa fe macnn er nent ANGELA RUTH Rayne

 

Ruth. Pee SHIACNTA PARIGH, Loins
Notary Public STATE GE LOUIN feos tee rece

Commission expires: Upon My Death

Dacunent Prepered By: Debbie A. Swayrer ___, JPMorgan Chase Bonk, NLA. 780 Kansas Lone, Suite A, Monroe,
LA, T1203, 866-756-5707

| ELECTRONIC REGISTRATION SYSTEMS, INC. (MERS) CHASE MIN
ERS PHONE 1-888-679-6377 MERS Malling Address: P.O. Box 2026, Flat, MI 48901-2026

TOD 1908-05-08) [C-1) PRMCTH

RECEIVED FOR Recor? AT STRATFORD, CY
Beans wa me

kabiansion ? ath Srattord Town Clerk

—
q

Case 20-10323-TWD Doc 15-1 Filed 03/16/20 Ent. 03/16/20 16:22:56 Pg. 19 of 21

 

 
Rec 8 20198088

   

* *
Bk: 4313 Pg: 260
10/04/2019 03:30:87 Pg
2 Pages
a — ASSIGNMENT

After recording please return to: . ; Susan M. Pawluk, Town Clerk

JPMorgan Chase Bank, N.A, 7 7 .

Collateral Trailing Docs, Chase Recording

Center

700 Kansas Lane, RE-MC 8600

Monroe, LA 71203

 

 

 

{Space Above This. Line For Recording Data]

Loan No.:|
CONNECTICUT ASSIGNMENT OF MORTGAGE

For Value Received, JPMorgan Chase Bank, National Association, the undersigned holder of a Mortgage (herein
“Assignor”) with an address at 700 Kansas Lane, MC 8000, Monroe, LA 71203 does hereby grant, sell, assign,
transfer and convey, unto MidFirst Bank, a Federally Chartered Savings Association, (herein “Assignee”),
whose address is 999 NW Grand Boulevard, Suite 100, Oklahoma City, OK 73118, all beneficial interest under a
certain Morigage dated Jane 26, 2009 and recorded on June 29, 2009, made and executed by PHILIP BURNELL,
to and in favor of MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., (“MERS”) AS
NOMINEE FOR WILLIAM RAVEIS MORTGAGE, LLC, ITS SUCCESSORS AND ASSIGNS, upon the
following described property situated in STRATFORD City/Town, State of Connecticut:

Property Address: 3699 BROADBRIDGE AVENUE UNIT 107, STRATFORD, CT 06614

such Mortgage having been given to secure payment of One Hundred Twenty Eight Thousand Six Hundred
Twenty Seven and 06/100ths ($128,627, 00), which Mortgage is of record in Book, Volume, or Liber No. 3296, at
Page 296 (or as Instrument No. 004583), in the Office of the Town Clerk of STRATFORD City/Town, State of
Connecticut.

‘TO HAVE. AND TO HOLD, the same unto Assignee, its successors and assigns, forever, subject only to the terms
and conditions of the above-described Mortgage.

c WITNESS WHEREOF, the undersigned Assignor Has execttéd this Assignment of Mortgage on

WITNESSED BY: Assignor:

 

 

 

 

Name __— Latrice Bell Ieisha C Merrell

kent B— Its: Vice President

Name Can t5 ' Rows

 

Connecticut Assigament of Mortgage
JPMorgan Chase Bank N.A. Project WS022 Page 1 of 2 L7SLO8CT OL/12 Rev. 02/14

Case 20-10323-TWD Doc 15-1 Filed 03/16/20 Ent. 03/16/20 16:22:56 Pg. 20 of 21
a male

&

 

 

a ®
ACKNOWLEDGMENT
' State of Louisiana §
§
Parish of Ouachita §
On this ( t day of Seplemper dor before me appeared
eisha C Merrett , to me personally known, who, being by
me duly sworn (or affirmed) did say that he/she is the Vice President , of JPMorgan Chase

Bank, National Association, and that the seal affixed to said instrument is the corporate seal of said entity and that

the instrument was signed and sealed on behalf of the said entity by authority of its board of directors and that
Neisha C Merrell acknowledged the instrument to be the free act

and deed of the said entity.

Soe Kees

2 S Kiotary Public
> Title of Officer

+ ay a :
(Seal) 7A My Commission Expires: Libel

Signature of Officer

,
oa

= Printed Name
=

EVAREESE
QUACHITA PARIGH, LOUISIANA
LIFETIME COMMISSION
‘NOTARY ID # 17070

RECEIVED FOR RECORD AT STRATFORD, CT
{qazo19 «=. 3.3057 PM

odin Veet Stratford Town Clerk

Connecticut Assizament of Mortgage ; i
Page 2 of 2 LISMISCT 01/12 Rev. O2/14

JPMorgan Chase Bank N.A. Project W5022

Case 20-10323-TWD Doc 15-1 Filed 03/16/20 Ent. 03/16/20 16:22:56 Pg. 21 of 21
